DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.

Response to Amendments
By this Amendment, the Applicant added claims 9-10. Claims 1-10 remain pending in the application. 

Response to Arguments
Applicant supplied a number of arguments (pgs 8-12) in the response filed 6 January 2022.  For clarity of the record, and in order to provide a concise, logical response, the arguments are summarized below:
	1.  Regarding Claims 1-2, Applicant appears to specifically argue (pg 10-11, as best understood by Examiner) that Cohen’s teachings of controlling gas charging at a “desired ramp rate” does not read upon Applicant’s claim of Charging “at the reference increase rate, which is lower than the high increase rate”.
	2.  Regarding Claims 1-2, Applicant additionally argues (pg 10) that Cohen’s paragraph 32 discloses monitoring “predetermined, selected time intervals", yet “fails to provide any 
	3.  Regarding Claims 1-2, Applicant additionally argues (pg 10-11) that the combination of Alliederes and Cohen does not teach “a bifurcated sequence of two predetermined flow rates, i.e., a first high increase rate, followed by a second reference increase rate that is lower than the first high increase rate…. from a beginning first predetermined high increase rate to the second, lower predetermined reference increase rate at a singular predetermined time until a target completion pressure is reached, which is in a time period after a difference between the gas pressure detected by the pressure sensor when gas charging at the high increase rate and the gas pressure detected by the pressure sensor when gas charging at the reference increase rate reaches a predetermined pressure difference.”
	4.  Regarding Claims 1-2, Applicant additionally argues that it would not be obvious to one of ordinary skill in the art to combine the disclosures of Allidieres and Cohen; therefore Examiner improperly relied on impermissible hindsight reconstruction.
	5.  Regarding Claims 1-2, Applicant additionally argues Examiner improperly relied on two additional references (the Society of Automotive Engineers (SAE) Standards J2700 and J2601) without proper citation  (Note:  Examiner concedes this particular argument; proper citation of these documents is included in the present rejections of Claims 1-2).
	6.  Regarding (identical) claims 3 and 6, Applicant additionally argues that the combination of Alliedieres, Cohen, and Handa fail to teach a control device that “determines that an abnormality has occurred when the gas pressure detected by the pressure sensor is determined to be "matched" with a predetermined pressure value.”

Examiner respectfully disagrees with the above arguments as noted below:
A.  Applicant has defined the term “reference increase rate” as “APRR” (Specification, pg 25, para 62).  Although Applicant’s specification did not define the abbreviation “APRR”, this abbreviation is well known in the hydrogen refueling arts as the “Average Pressure Ramp Rate”, as defined in SAE J2601 (see “Abbreviations and Symbols, pg 9” and discussion/definitions at para 8, “Non-Communication Fueling Procedure”, found at pg 17).
	It is additionally known (see above SAE reference and steps outlined at paras 8.1 – 8.6.1.3) to utilize ambient temperature measured at the station (along with an initial measured pressure (P0) to “look-up” the APRR and target fill pressure to be utilized in control algorithms.  The SAE “standard” described above is, again, well known to one of ordinary skill in the art of hydrogen refueling and appears to be essential to the safe charging of hydrogen gas.
	Cohen (paras 32-43) refers to this standard procedure:  
	“the PLC may open valve 20a to establish a flow rate through orifice plate 20b for a predetermined period of time, e.g., 5 seconds, while measuring the pressure rise during that period of time. That specific rise in pressure provides an estimate of the size of the receiving tank, which, in turn, provides a baseline for selecting the valves to be opened initially to establish the desired, proper ramp rate. (para 33)”
Since this teaching of Cohen directly emulates the SAE standard, one of ordinary skill in the art would recognize that the Cohen’s term “desired ramp rate” is synonymous with Applicant’s “reference increase rate”, the standard term “Average Pressure Ramp Rate”, and the standard abbreviation “APRR”.
	Cohen additionally teaches:

	“If the actual ramp rate is determined to be higher than the desired ramp rate then the PLC 32 will … reduce the flow rate of gas … and thereby lower the actual ramp rate of gas into the receiving tank 14.
	“…it should be apparent that the gas filling system 10 in accordance with this invention functions to selectively control flow rates … to achieve,… a desired ramp rate. As stated earlier, this desired ramp rate either is programmed into the PLC 32 or is directed to the PLC from a separate interface 34 (para 38).”
The teachings of Cohen therefore describe Applicant’s claim of “the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged at the reference increase rate, which is lower than the high increase rate until a target completion pressure is reached” (Claims 1-2).  Applicant’s Argument #1 as summarized above is therefore unpersuasive, and the rejection stands.
B.  Applicant Specification discloses, in several areas and notably at pg 36, para 95 that “the high increase rate is switched to the reference increase rate when a predetermined time (tc1) elapses from the beginning of gas charge”.  Although Applicant provides “examples” of predetermined time (see para 99 and elsewhere), Applicant does not provide an exact amount of time.  Applicant instead discloses “The end time of rising rate increase is … obtained by experiment, calculation, simulation, etc (para 
	Examiner thus concludes that Applicant’s Argument #2 is moot, and therefore unpersuasive.
C.  Using the rationale explained above, Examiner concludes that Applicant has not provided any evidence from Applicant’s disclosure or claims that distinguishing them from the prior art. Therefore, Applicant’s Arguments #3 and #4 as summarized above are also considered unpersuasive.  With specific regard to Argument #4 (hindsight), Examiner continues to assert that one of ordinary skill in the art would have motivation to combine Allideres and Cohen in order to remain compliant with SAE standard practices, and ensuring the safe charging of hydrogen vehicles.  The rejections therefore stand.
D.  Applicant’s Specification (pg  39, para 105) first defines “abnormality” as a situation when the pressure value either the “allowable upper limit pressure”, or the “allowable lower limit pressure”.  However, para 105 also expands this definition, stating “the abnormality detecting part 31 of the control device 28 may set a pressure lower than the allowable upper limit pressure…Similarly, a pressure higher than the allowable lower limit pressure may be set as the predetermined pressure value.”  As best understood by Examiner, para 105 establishes an extremely broad range of pressures that could be considered “abnormal”.  Examiner’s para 105 appears to define “abnormality” as potentially any pressure between the “allowable lower limit pressure” and the “allowable upper limit pressure”.
	Examiner notes that neither the Specification nor Claims 3 and 6 disclose a situation wherein the “gas pressure detected by the pressure sensor is determined to be "matched" with a predetermined pressure value”, as argued by Applicant in Argument #6.  Therefore, Examiner concludes that Applicant’s Argument #6 as summarized above is moot, and the rejections of Claims 3 and 6 remain.
	In the interests of compact prosecution, Examiner additionally notes the following:

	Therefore, at the least, SAE J2601 reads upon Applicant’s claim of “the control device is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value.”
	Handa (as previously cited and at paras 59-66) additionally teaches several scenarios where an “abnormality” (defined as a difference between actual and expected pressure readings that are outside of established tolerances) is detected by ECU 9. Upon the detection of an abnormality, the “filling of hydrogen gas may be continued by switching to a slower filling mode.”  Since Allideres as modified by Cohen already teaches the ability of switching filling to “the desired ramp rate” (Applicant’s “reference increase rate” as explained above), the combination of Allideres, Cohen, and Handa therefore describe “the control device is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value” as claimed in Claims 3 and 6, and the rejections thereof remain.  Therefore, Applicant’s Argument #6 is also considered unpersuasive.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Allideres (US 2009/0107577) in view of Cohen (US 2007/0079892), and in further view of the Society of Automotive Engineers (SAE) Standard J2601.

Regarding Claim 1, Allideres discloses a gas charging device comprising: 
a nozzle (10) connected to a pressure accumulator (2) which stores a gas via a gas supply system (Fig 1, Examiner's annotations), the nozzle being intended to charge the gas to a tank (1) to be charged (para 43);
a control valve (4) provided in the gas supply system to control flow of the gas to the tank to be charged (para 43);
 a cooler provided in the gas supply system to cool the gas charged to the tank to be charged by the nozzle (para 65, wherein gas is cooled to a given temperature);
 a pressure sensor (5) configured to detect either one of a gas pressure in the tank to be charged or a gas pressure downstream of the control valve (para 44) of the gas supply system; and
 a control device ("control means 6" and para 44) configured to control opening/closing of the control valve (4 and para 47) so that pressure increase rate of the gas pressure increases at a reference increase rate determined in advance (para 49), the gas pressure being detected by the pressure sensor (5) when the tank to be charged is charged (para 45);
 wherein, when gas charging to the tank to be charged begins, the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate (Fig. 2, item “H”) which is 
after a difference between the gas pressure detected by the pressure sensor when gas charging at the high increase rate and the gas pressure detected by the pressure sensor when gas charging at the reference increase rate reaches a predetermined pressure difference (para 49, "pressure difference dp"), the control device controls the opening/closing of the control valve (4) so that the tank to be charged is gas charged at the reference increase rate (paras 49 and 53, wherein the opening and closing of valve 4 is completed such that the high increase rate is "substantially close" to the reference rate).
Regarding Claim 2, Allideres discloses a gas charging device comprising: 
a nozzle (10) connected to a pressure accumulator (2) which stores a gas via a gas supply system (Fig 1, Examiner's annotations), the nozzle being intended to charge the gas to a tank (1) to be charged (para 43);
a control valve (4) provided in the gas supply system to control flow of the gas to the tank to be charged (para 43);
 a cooler provided in the gas supply system to cool the gas charged to the tank to be charged by the nozzle (para 65, wherein gas is cooled to a given temperature);
 	a pressure sensor (5) configured to detect either one of a gas pressure in the tank to be charged or a gas pressure downstream of the control valve (para 44) of the gas supply system; and
 a control device ("control means 6" and para 44) configured to control opening/closing of the control valve (4 and para 47) so that pressure increase rate of the gas pressure detected 
 wherein, from the time when gas charging to the tank to be charged begins until a predetermined time elapses or until the pressure sensor detects an assumed pressure that is assumed to be detected by the pressure sensor when the predetermined time has elapsed (Fig 2), the control device ("control means 6") controls the opening/closing of the control valve (4) so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate which is higher than the reference increase rate  (Fig 2, items "O" "F" and "theoretical line AB", wherein gas is charged a pressure increase rate "O" which is higher than reference "AB"), and
 	after the predetermined time has elapsed or after detecting the assumed pressure, the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged at the reference increase rate (paras 49 and 53, wherein the opening and closing of valve 4 is completed such that the high increase rate is "substantially close" to the reference rate).



    PNG
    media_image1.png
    798
    664
    media_image1.png
    Greyscale



Further regarding Claims 1-2,  Allideres discloses the claimed invention, to include the tank being charged at the reference increase rate, but does not explicitly state that the reference increase rate, (being) lower than the high increase rate until a target completion pressure is reached.
	Cohen, however, teaches the reference increase rate, (being) lower than the high increase rate until a target completion pressure is reached (paras 10-15, para 32-34, “pressure monitor 30”, 
	The advantages of Cohen’s teachings includes adherence to established hydrogen refueling procedures as established by the Society of Automotive Engineers (SAE) Standards J2601.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cohen’s teachings to Allideres’s disclosures by modifying the control device of Allideres to select desired flow rates at selected time intervals as taught by Cohen, in order to conduct hydrogen refueling procedures as established by the Society of Automotive Engineers (SAE) Standards J2601.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allideres in view of Cohen and SAE Standard J2601, and in further view of Eichelberger (US 6,786,245).
Regarding Claims 9-10  Allideres as modified by Cohen is silent on a gas charging device further comprising: 
	a temperature sensor configured to detect ambient air temperature in proximity to the gas charging device,
	wherein the control device determines the reference increase rate by referring to a lookup table in a memory based on detected ambient air temperature, and determines the target completion pressure by referring to the look-up table based on the detected ambient air temperature and an initial pressure inside the tank.
	Further regarding Claims 9-10,  Examiner, however, notes Applicant’s claim of a control device “determin(ing) the reference increase rate by referring to a lookup table in a memory based on detected ambient air temperature, and determines the target completion pressure by referring to the look-up is a procedural step found in JS2601 (pgs 15-16) for “non-communicative” refueling of hydrogen vehicles:
“Para 7.5.3. The Fueling Procedure for non-communication fueling is specified to provide fueling within the limits of chapter 5 under all potential ambient and vehicle conditions that may occur at a dispenser”
	“8. NON-COMMUNICATION FUELING PROCEDURE
SAE TIR J2601 defines a “tables-based” approach for non-communications fueling. The purpose is to optimize performance for each fueling type (or hydrogen dispenser cooling capability). See Section 6 for fueling types for both 35 and 70MPa.
This approach utilizes the ambient temperature measured at the station (Tamb, as defined in 3.3.1), the initial measured pressure in the HSS (P0), and the and the capacity of the HSS (calculated based on station measurement) to ‘look-up’ the associated average pressure ramp rate and target fill pressure to be utilized in control algorithms.”
8.4 Measure Ambient Temperature (Tamb) with temperature sensor on station within tolerance of ±0.5 °C.
8.5 Measure Initial HSS Pressure, P0, with a Pressure Pulse from the Dispenser (Section 7).  Estimate HSS Capacity with a pressure pulse(s) and/or mass flow measurements from the dispenser. The dispenser is to convert the measured tank volume into mass capacity to determine the appropriate look-up table for APRR and target pressure
8.6 Use look-up tables to determine the Average Pressure Ramp Rate (APRRtarget) and the Fueling Target Pressure, Ptarget, according to non-communication fueling table numbers (8-1 to 8-8).
	Further regarding Claims 9-10,  Eichelberger teaches a gas charging device further comprising a temperature sensor (Item 115 and Col 16, lines 10-14) configured to detect ambient air temperature in proximity to the gas charging device.
	Additionally, Eichelberger teaches selection of the “pressurization ramp rate as a function of ambient temperature”.
	Further regarding Claims 9-10,  with respect to SAE Standard J2601, the advantages of adhering to the established hydrogen refueling protocol concerning the use of measured ambient temperatures and lookup tables to determine Average Pressure Ramp Rate (“reference increase rate”) and target completion pressure is self-explanatory.
	Additionally, the advantages of Eichelberger’s teachings includes adherence to established hydrogen refueling procedures as established by SAE Standard J2601.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eichelberger’s teachings to Allideres’s modified determine the “reference increase rate” and “target completion pressure” via a lookup table, in order to conduct hydrogen refueling procedures as established SAE Standard J2601.
	Further regarding Claims 9-10, therefore Allideres as modified above teaches a gas charging device further comprising: 
	a temperature sensor (Eichelberger, Item 115 and Col 16, lines 10-14) configured to detect ambient air temperature in proximity to the gas charging device,
	wherein the control device (Allideres, "control means 6" and para 44) determines the reference increase rate by referring to a lookup table in a memory based on detected ambient air temperature, and determines the target completion pressure by referring to the look-up table based on the detected ambient air temperature and an initial pressure inside the tank (SAE J2601).
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allideres in view of Cohen, and in further view of Handa (US 2015/0184804) and SAE J2601.
Regarding Claims 3 and 6, Allideres as modified above is silent on a gas charging device wherein the control device is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value.
Handa, however, teaches a gas charging device wherein the control device ("ECU 95" and para 57) is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value (paras 57-66, and Examiner’s rationale as explained above in the section titled “Response to Arguments”).

    PNG
    media_image2.png
    464
    684
    media_image2.png
    Greyscale
 
The advantages of Handa's teachings include a control method for a fuel filling system that can accurately determine abnormalities without lengthening filling times.  It would have been obvious to 
	Further regarding Claims 3 and 6,  The claims are additionally anticipated by SAE J2601 (Fig. 4 and para 7.1.2.4) as explained above in the section titled “Response to Arguments”.

Regarding Claims 4 and 7, Allideres as modified by above teaches a gas charging device wherein  the control device is configured to switch gas charge to the tank to be charged from the high increase rate to the reference increase rate when the control device detects the abnormality of gas charge to the tank to be charged (Handa, para 66, wherein ECU 95 switches the current filling rate to a "slower filling" rate, such as the reference filling rate disclosed in para 43 for non-communicative filling, when an "abnormality” is detected).
Regarding Claims 5 and 8, Allideres as modified by above teaches a gas charging device wherein the control device is configured to stop gas charge to the tank to be charged when the control device detects the abnormality of gas charge to the tank to be charged (Handa, para 66, wherein ECU 95 stops the filling sequence when an "abnormality” is detected).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753